Case 2:15-cv-04431-SRC-CLW Document 429-1 Filed 03/25/19 Page 1 of 5 PageID: 25344




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


                                              Civil Action No. 15-04431(SRC/CLW)
   MONDIS TECHNOLOGY LTD.,
   HITACHI MAXELL, LTD., n/k/a                      [PROPOSED] ORDER
   MAXELL HOLDINGS, LTD., and                          REGARDING
   MAXELL, LTD.,                                       THE PARTIES’
                                                    MOTIONS IN LIMINE
                Plaintiff,

   v.                                                   Electronically Filed

   LG ELECTRONICS INC. and
   LG ELECTRONICS U.S.A., INC.,

                Defendants.



         THIS MATTER having been brought before the Court by Defendants LG

   Electronics Inc. and LG Electronics U.S.A., Inc.’s (collectively, “LG”) Motions in

   Limine Nos. 1 through 6 (D.E. 321, 323, 325, 326, 327, and 329), and Plaintiffs’

   Mondis Technology Ltd., Hitachi Maxell, Ltd., n/k/a Maxell Holdings, Ltd., and

   Maxell, Ltd., (collectively, “Plaintiffs”) Motions in Limine Nos. 1 through 4 (D.E.

   331). The Court having considered the written submissions of the parties and the

   arguments of counsel at the hearing on February 20, 2019, and for the reasons set

   forth on the record during this hearing;

         IT IS ON THIS _____ day of ________________, 2019,
Case 2:15-cv-04431-SRC-CLW Document 429-1 Filed 03/25/19 Page 2 of 5 PageID: 25345




         1.     ORDERED that LG’s Motion in Limine No. 1 is CARRIED, pending

   the Daubert hearing scheduled for March 22, 2019; and it is further

         2.     ORDERED that LG’s Motion in Limine No. 2 is hereby GRANTED-

   IN-PART as follows: Plaintiffs’ expert Mr. Lamm will not be permitted to voice any

   opinion about commercial success until and unless the jury has been presented with

   sufficient evidence from which it could reasonably conclude that the disputed nexus

   in fact exists between the asserted claims of U.S. Patent No. 7,475,180 (“the ’180

   patent”) and the alleged commercial success; and it is further

         3.     ORDERED that LG’s Motion in Limine No. 3 is hereby GRANTED-

   IN-PART, with the following instructions, and based on LG’s stipulation that

   Mondis provided LG notice of infringement pursuant to 35 U.S.C. § 287 at least as

   early as July 20, 2011: (i) Plaintiffs shall not use, refer to, or allude to the terms

   “reexamination,” “inter partes review,” or variations thereof at trial and such

   references shall be redacted from exhibits introduced at trial; (ii) notwithstanding

   the previous instruction, Mondis may display an unredacted copy of the ’180 patent

   during opening and closing arguments; (iii) Plaintiffs shall generally refer to all

   proceedings before the Patent & Trademark Office (“PTO”) related to the ’180 patent

   as the “Patent Office proceedings”, “the prosecution of the patents”, or “the

   prosecution history”; (iv) Plaintiffs are precluded from offering evidence that LG

   was responsible for any of the reexamination or inter partes review proceedings, and
Case 2:15-cv-04431-SRC-CLW Document 429-1 Filed 03/25/19 Page 3 of 5 PageID: 25346




   any indication that LG raised certain arguments for the PTO to consider during these

   proceedings shall be redacted from exhibits introduced at trial; and (v) Plaintiffs

   shall not make any reference at trial about how many times the PTO examined a

   prior art reference. For the sake of clarity, to the extent there are instances in which

   the PTO previously considered a particular prior art reference (whether alone or as

   part of a combination of references) relied on by LG, Plaintiffs are not precluded

   from presenting evidence of such instances; and it is further

          4.     ORDERED that subject to the rulings above with respect to LG’s

   Motion in Limine No. 3, LG’s Motion in Limine No. 4 is otherwise hereby DENIED;

   and it is further

          5.     ORDERED that LG’s Motion in Limine No. 5 is hereby GRANTED-

   IN-PART as follows: Plaintiffs may use the June 27, 2011 jury verdict from

   Mondis’s trial against InnoLux in the Eastern District of Texas Civil Action No.

   2:07-CV-565-TJW-CE, subject to an appropriate limiting instruction. However, the

   Court may revisit this ruling and the admissibility of the jury verdict if the case is

   bifurcated; and it is further

          6.     ORDERED that LG’s Motion in Limine No. 6 is hereby GRANTED

   as follows: LG’s revenues and profits for non-accused products are hereby excluded,

   and Plaintiffs are not permitted to offer any evidence, testimony, or arguments

   regarding LG’s revenues and profits for non-accused products at trial, except that
Case 2:15-cv-04431-SRC-CLW Document 429-1 Filed 03/25/19 Page 4 of 5 PageID: 25347




   Plaintiffs may mention that there were sales of non-accused monitors and that

   royalties were paid to Mondis on these monitors; nothing herein shall prevent the

   parties from referring to or relying on the terms of the Mondis/LG Agreement or

   royalties paid thereunder; and it is further

          6.     ORDERED that Plaintiffs’ Motion in Limine No. 1 is CARRIED,

   pending the Daubert hearing scheduled for March 22, 2019; and it is further

          7.     ORDERED that Plaintiffs’ Motion in Limine No. 2 is hereby

   GRANTED-IN-PART as follows: LG may refer to Mondis as a licensing enterprise,

   but may not argue that there is something wrong with that business model or Mondis

   because it does not make a product. LG is precluded from referring to the investors

   or ownership of Mondis or its parent company, but LG may cross-examine Mondis

   witness Michael Spiro regarding his financial interest in Mondis and in the outcome

   of the litigation. LG may, in non-pejorative terms, ask Mr. Spiro what his business

   is as general background and inquire, without overemphasis, how his business makes

   money, which is by licensing patents, and if people do not accept licenses, by

   initiating litigation; and it is further

          8.     ORDERED that Plaintiffs’ Motion in Limine No. 3 is hereby

   GRANTED, and the parties are precluded from referring to the outcomes of prior

   Patent Office proceedings and trial verdicts regarding patents no longer in the case.

   Nothing in this order shall preclude the parties from referencing unasserted patents
Case 2:15-cv-04431-SRC-CLW Document 429-1 Filed 03/25/19 Page 5 of 5 PageID: 25348




   for other purposes or that unasserted patents were included in Plaintiffs’ licenses or

   trial verdicts; and it is further

          9.     ORDERED that Plaintiffs’ Motion in Limine No. 4 is hereby

   GRANTED-IN-PART-AND-DENIED-IN-PART as follows: (i) Plaintiffs’ motion

   to preclude LG’s expert from offering testimony or opinions regarding the late-

   produced HDMI license agreement is DENIED; and (ii) ORDERED that Plaintiffs

   are permitted, if they choose, to submit a rebuttal expert report addressing the HDMI

   license agreement by March 13, 2019. If Mondis elects to submit a rebuttal expert

   report, LG will not be afforded a sur-reply expert report or deposition of Mondis’

   expert.




                                                 Hon. Stanley R. Chesler, U.S.D.J.
